ORDER
PER CURIAM.
Mark A. Johnson appeals from his conviction of second-degree statutory rape, section 566.034, RSMo 2000. Johnson raises three points on appeal. In his first point, Johnson argues the trial court abused its discretion in sustaining the State’s objection to the admission of the victim’s written statement. He alleges in his second point that the trial court erred in overruling his motion for acquittal because the evidence was insufficient to support his conviction. In his third point, Johnson claims the trial court abused its discretion in overruling his motion for a mistrial after a State’s witness mentioned Johnson’s probation officer.
Affirmed. Rule 30.25(b).